DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed after the mailing date of the notice of allowability on 10/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that applicant submitted a statement of a concise explanation of relevance for the foreign documents presented in the IDS filed on 11/12/2020.

As indicated in the previous notice of allowability mailed on 10/6/2020, per
authorization given by Mr. Sean Brennan, claims 1-6, 22 and 29 have been cancelled and claims 7-10, 17-18, 20-21, 23-28 and 30-37 have been allowed with claim 28 amended as below.

Claim 28. An induced mesenchymal stem cell population with an anti-
inflammatory phenotype obtained by treating mesenchymal stem cells, under hypoxic conditions of 0.5% to 2% oxygen, with an induction medium comprising:
(a) a Toll-like receptor 3 (TLR3) ligand; and
(b) erythropoietin.

Claims 7-10, 17-18, 20-21, 23-28 and 30-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632